Citation Nr: 0028709	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In that decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  The veteran disagreed, and 
this appeal ensued.  It is pointed out that this is a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Furthermore, the record is replete with reference to the 
veteran's contentions that he has been unable to hold a job 
for any prolonged period of time since the war, primarily due 
to PTSD.  His contentions are noted in the hearing testimony 
as well as in a December 1998 VA examination.  The Board 
believes that the issue of entitlement to a total rating by 
reason of unemployability due to service-connected disability 
(TDIU) has been reasonably raised in this case and the issue 
is referred to the RO for appropriate action.  


REMAND

The veteran asserts that his recently service-connected PTSD 
has become worse recently and is in fact more than 30 percent 
disabling.  The Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), which gives rise to the VA's duty to assist.  
See Fenderson, 12 Vet. App. at 127.  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.")  

A review of the record reflects that the veteran was afforded 
a VA examination in December 1998 in conjunction with his 
claim for service connection.  The Board observes that the 
veteran has been found to have symptoms consistent with 
severe PTSD, and that he has been going to counseling 
sessions on a regular basis.  However, the records do not 
contain an examination which fully addresses all of the 
applicable rating criteria.  The Board observes that the 
examination in December 1998 was thorough, but that an 
additional examination which focuses on the severity of the 
manifestations of PTSD rather than the verification of 
stressors and the establishment of the diagnosis, could be 
helpful.  This is particularly true since the veteran has 
described an increase in severity since the December 1998 
examination.  

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) 
(citing Proscelle v. Derwinski, 2 Vet. App 629 (1992)).  The 
Board believes a thorough PTSD examination could be helpful 
in evaluating the current status of the veteran's PTSD.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a 
comprehensive VA examination to evaluate 
his current manifestations of PTSD.  The 
examination report should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is informed that any diagnosis reached 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  Any necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.  A complete rationale for 
all opinions and conclusions expressed 
should be given.

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.

3.  The RO should then adjudicate the 
veteran's claim for an initial evaluation 
in excess of 30 percent for PTSD.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative, if 
any, should be furnished with a 
supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative, if any, 
should then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this remand is to fulfill the VA's duty to 
assist the veteran as well as to accord the veteran due 
process.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


